Citation Nr: 0616985	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to an initial compensable rating for 
bilateral tinea pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Decatur, Georgia.  


FINDINGS OF FACT

1.  The veteran does not have a current left shoulder 
disorder.  

2.  The veteran's bilateral tinea pedis is currently 
asymptomatic.  


CONCLUSIONS OF LAW

1.  A claimed left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for a compensable evaluation for bilateral 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 
(effective prior to, and since, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Shoulder Disorder

The Veteran contends that his shoulders were separated while 
he was in service.  His right shoulder has been addressed is 
earlier decisions so the left shoulder is the subject of this 
discussion.  

Service connection for a left should disorder may be granted 
if a currently diagnosed disability resulted from disease or 
injury incurred in or was aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  If a condition (like a left 
shoulder disability) is noted during service but is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service under 38 C.F.R. § 
3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

A review of the veteran's service medical records show that 
he complained of f left shoulder pain on several occasions in 
1999, and ACL sprain was diagnosed.  He was examined in April 
2001 in conjunction to his discharge from service.  The 
separation examination report showed no findings related to a 
left shoulder disorder.  The current record reflects no left 
shoulder disability.  As noted on VA examination in June 
2001, the left shoulder had no tenderness, instability, or 
weakness, and motion was full.  The examiner found that there 
was insufficient objective evidence to establish a diagnosis 
and that X-rays were normal.  Because there is no evidence 
demonstrating a current left shoulder disability which could 
be related to service, the claim fails under 38 C.F.R. 3.303.  
See also Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The veteran's assertions regarding his left shoulder 
disability are considered, but such assertions are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
The preponderance of the evidence is against the claim; the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 



Compensable Initial Evaluation for Bilateral Tinea pedis

The veteran claims he should receive a compensable evaluation 
for bilateral tinea pedis.  He reports that his feet itch and 
constantly peel and bleed.  He believes a 10 percent rating 
is warranted.  

The ratings for service-connected disabilities are determined 
by evaluating the extent to which a veteran's service 
connected disability adversely affects his or her ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his or her symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 U.S.C.A. § 4.3.

In cases like this one, where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  This 
means that a higher rating may be assigned for discrete 
periods of time depending on what the medical evidence 
demonstrates. 

The criteria for rating skin disorders have changed during 
the pendency of this appeal.  Under the old rating criteria, 
the veteran's is rated, by analogy, to eczema, depending upon 
the location, extent, and repugnance or otherwise disabling 
character of manifestations. 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2002).

In order to grant a compensable rating for the veteran's skin 
disability under the old rating criteria, there must be 
evidence of exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  This requirement is 
found at 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the new rating criteria, dermatophytosis is rated, by 
analogy, as disfigurement of the head, face, or neck (under 
Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 
7805); or dermatitis (under Code 7806) depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813 (2005).  As the veteran's service-connected skin 
disorder involves his feet and not his head, face, neck, the 
Board finds that the predominant disability should be rated, 
by analogy, to dermatitis of these extremities.  
Consequently, the Board concludes that Code 7806 which 
addresses dermatitis most appropriately reflects the 
veteran's service-connected disability.

Under the new rating criteria, a 10 percent evaluation for 
dermatitis requires evidence of exposure to at least 5%, but 
less than 20%, of the entire body or at least 5%, but less 
than 20%, of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. § 
4.118, Code 7806 (2005).  

The VA examination conducted in June 2001 diagnosed tinea 
pedis, but clinical findings were not included.  On VA 
examination in May 2005, the examiner found no acute 
presentation of any fungal infection and that the skin was 
normal.  The diagnosis was as follows: tinea pedis examined 
for but not found.  The examiner stated that the veteran was 
currently under active treatment with oral Lamisil.  The 
examiner reported that the percentage of total exposed skin 
was less than one percent.  This examination provides 
negative evidence against this claim because if fails to show 
evidence of at least 5%, but less than 20% involvement of his 
skin...  

These negative findings do not support a compensable 
evaluation for the service-connected tinea pedis at any time 
during the appeal period under either the old, or the 
revised, rating criteria.  No evidence of exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area has been shown at any time during this appeal 
or since the veteran's discharge from service.  Consequently, 
a compensable evaluation of 10 percent, pursuant to the old 
rating criteria, cannot be granted.  There is no showing of 
exposure to at least 5%, but less than 20%, of the entire 
body or at least 5%, but less than 20%, of exposed areas 
affected; and while he is taking oral Lamisil, an antifungal, 
it is not shown that he is taking corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  As such, there is no 
evidence that the veteran's bilateral foot disability 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Furthermore, the pertinent medical 
evidence of record does not illustrate any time during the 
appeal period that the tinea pedis is manifested as 
superficial, unstable, or painful or results in limitation of 
function of his feet.  38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805, 7819 (2005).  The preponderance of the evidence is 
against the veteran's claim.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issue of 
service connection in May 2001.  That letter properly 
complied with the requirements noted above and was timely 
sent, prior to the October 2001 initial denial.  Because the 
appellant was provided section 5103(a) notice in a letter 
dated regarding his claim for service connection, no further 
notice is required on the "downstream" issue of an initial 
compensable evaluation.  As such, VA's duty to notify and 
assist has been fulfilled. See VAOPGCPREC 8-03.   In 
addition, in February 2004 and in July 2004, the RO sent a 
notice letter concerning a compensable evaluation for tinea 
pedis.  This letter met all requirements noted above.  The 
Board finds that the present adjudication of the issues 
regarding service connection for a left shoulder disability 
and for an initial compensable evaluation for tinea pedis 
will not result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection and for an initial compensable 
rating, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
he has indicated in May 2001 that there were no records to 
obtain.   He has not identified any records which could be 
pertinent to his claim.  There is no indication that there 
are any outstanding records that are pertinent to this claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

Service connection for a left shoulder disorder is denied.  

An initial compensable rating for bilateral tinea pedis is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


